DETAILED ACTION
	This office action is in response to amendment filed on March 7, 2022.  In accordance with this amendment, independent claim 38 has been amended.  The amendments to the 1st paragraph of the specification are acknowledged.  
Claims 23-38 remain pending and are now in condition for allowance, with claims 22, 37, and 38 being in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on March 7, 2022, have been considered and made of record (note attached copy of forms PTO-1449).

Allowable Subject Matter
Claims 22-38 are allowed.  Claims 22, 37, and 38 are in independent device/apparatus form.  Each independent “system” involves slight differences in the final paragraph/section for the “concurrent to irradiating the photocurable material” feature in functional use.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Hagmann et al. ‘539; Buazza et al. 400; Kim et al. ‘440; Tan et al. ‘529 (cited in IDS dated June 26, 2020); Bluman ‘849; Shimizu et al reasonably suggest the combination of system structural features found in any independent claim.  Hagmann et al. ‘539 is considered the closest single prior to the invention as a whole (see the EP extended Search Report from the IDS filed 12/28/21 as reference D2).  However, Hagmann cannot make reasonably obvious the expressly claimed features of claims 22, 37, or 38, based solely on the disclosure of Fig. 1 and paragraphs [0025] – [0026].  Further, Hagmann does not have a distinct “actuable stage” feature to employ the claimed functional features of the final paragraph/section.  

Of note, the key features of each independent claim are “concurrently” irradiating the photocurable material with varying the relative separation (step) between the surface of the first mold and the surface of the second mold, and by a certain specific way.  In other words, the control in the system is concurrent (or simultaneous with) using irradiation of the waveguide film material while the relative separation between the two molds are varied.  Each independent claim 22, 37, and 38 further outlines how this concurrent function includes each process step by first “regulate a force experienced by the first mold structure” (claim 22), next “is varied after irradiating” the material for a “time sufficient to reach a gel point” (claim 37), or finally comprises “oscillating the position” of the first mold relative to the second mold (claim 38).  For these reasons, the express combination of structure found in claims 22, 37, 38, that functions in the manner expressly described in the final paragraph / section of 22, 37, and 38 obviates the Examiner’s ability for providing a prima facie case for obviousness 

Also note the IDS filed on March 7, 2022 and the Chinese Office Action.  This prior art reference (CN ‘999) is the same/similar to the Hagmann reference discussed at length above.  Accordingly, there is no prior art cited by the IDS dated on 3/7/22 that changes the Examiner’s analysis of pending claims 22, 37, or 38.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
All issues from the Quayle Action mailed on February 7, 2022 has been obviated.  Accordingly, claims 22-38 are now in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 8, 2022